Citation Nr: 0906192	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1969.  He served in Vietnam and was awarded the Purple 
Heart Medal and the Combat Action Ribbon.

Procedural history

In April 2003, the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (the RO) granted 
service connection for PTSD; a 10 percent disability rating 
was assigned effective October 29, 2002.  The Veteran 
indicated his disagreement with the April 2003 decision in a 
September 2003 notice of disagreement (NOD).  He perfected an 
appeal as to this issue by filing a substantive appeal (VA 
Form 9) in December 2004.  

In a September 2004 rating decision, the RO increased the 
assigned disability rating 30 percent, effective October 29, 
2002.  

In September 2007, the Board of Veterans Appeals (Board) 
remanded the Veteran's claim for proper notice under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  After appropriate 
notice was provided to the Veteran in an October 2007 letter, 
the VA Appeals Management Center (AMC) furnished the Veteran 
with a Supplemental Statement of the Case (SSOC) in February 
2008.  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

Issue not on appeal

In the September 2007 Board decision, the Veteran was denied 
an increased rating for service-connected tinnitus.  That 
issue has therefore been resolved, and it will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2008).




FINDING OF FACT

The Veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, hypervigilance, irritability, 
intrusive thoughts, flashbacks, disturbances of mood and 
motivation, and avoidance.  There is no evidence of 
obsessional rituals, abnormal speech, spatial disorientation, 
neglect of personal appearance and hygiene or difficulty 
adapting to stressful circumstances.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for an increased disability rating of 50 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, 
Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated 30 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

As was noted in the Introduction, the Board's September 2007 
remand required VA to send the Veteran corrective notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
After the notice had been provided, the agency of original 
jurisdiction was then to readjudicate the claim.

The record contains an October 2007 notice letter, as is 
discussed in detail below, provides proper notice required by 
Dingess.  The record also contains a February 2008 SSOC in 
which the VA Appeals Management Center (AMC) readjudicated 
the claim.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 6, 2002, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2002 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency.  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records.  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The November 2002 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  

The Board notes letter dated October 2, 2007 specifically 
requested of the Veteran: "Please provide the VA with any 
evidence that that is in your possession that pertains to 
your claim."  This informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with a VA examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  

Analysis

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that the 
Veteran's symptoms more approximately warrant the assignment 
of a 50 percent rating under Diagnostic Code 9411. 

Mittleider concerns

The Veteran's only service-connected disability is PTSD, 
which is rated 30 percent disabling.

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
anxiety disorder, major depression and alcohol abuse by 
history.  Those disorders are not service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  


Concerning the Veteran's history of alcohol abuse, a February 
2003 VA compensation and pension (C & P) examination reflects 
that the Veteran started drinking alcohol heavily after he 
returned from his service in Vietnam.  However, the Veteran 
subsequently quit drinking alcohol, and he has been sober 
since 1996. See the February 2003 VA C & P examination 
report.  As such, none of the Veteran's current psychiatric 
symptomatology appears to be attributable to alcohol abuse.  

The medical evidence of record does not draw any distinction 
between the Veteran's service-connected PTSD and non service-
connected anxiety and depression.  There appears to be no 
realistic way of distinguishing such symptoms.  The Board 
will therefore assume that all of the Veteran's psychiatric 
symptomatology is attributed to his service-connected PTSD.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted for PSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships.  

With respect to flattened affect, the Veteran's affect has 
been described by VA medical staff as "very low" in June 
2005, "blunted" in November 2007 and "depressed" in April 
2008.  A flattened affect has been demonstrated by the 
medical evidence of record. 

With regard to the Veteran's speech, a April 2008 mental 
triage note reflects that the Veteran's speech was pressured.  
However, treatment records consistently demonstrated no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  

Concerning panic attacks, the Veteran reported to the 
February 2003 VA examiner that he experienced several 
episodes where his heart was racing.  This is arguably 
evidence of panic attacks.  

The medical evidence of record is negative for any report 
that the Veteran has difficulty in understanding complex 
commands.  

With regard to the Veteran's memory, a May 2007 VA psychiatry 
note reports that the Veteran seems preoccupied all the time, 
which leads to forgetfulness.  However, the medical evidence 
of record does not rise to the level of "impairment of 
short- and long-term memory" as required by the criteria 
under the Diagnostic Code.  In particular, the medical 
evidence of record is negative for any reports that the 
Veteran retains only highly learned material or that he 
forgets to complete tasks.  Accordingly, impairment of short- 
and long-term memory has not been demonstrated.  

Multiple VA treatment records reflect that the Veteran's 
judgment fluctuates with his current mood.  Of particular 
interest is a April 2005 VA discharge summary that notes the 
Veteran's judgment as ". . . poor with regard to his current 
emotional state."  Further, VA mental health physician notes 
from November 2007 and April 2008 reflect that the Veteran's 
judgment was "fair".  Additionally, the Board notes June 
2005 VA treatment record from the Columbia VAMC that the 
Veteran admitted to shoplifting from the store that he had 
worked at for over thirty years.  Impaired judgment has 
arguably been demonstrated.  

The medical evidence of record is negative for any report 
that the Veteran has impaired abstract thinking.  Multiple VA 
treatment records report that the Veteran exhibits ". . . 
grossly intact cognition."

Concerning disturbances of motivation and mood, VA medical 
treatment records from September 2007 and April 2008 reflect 
that the Veteran's mood was depressed and irritable, 
respectively.  The Board also notes March 2007 VA group 
psychotherapy note in which a VA psychologist notes that the 
Veteran has anger management issues.  Further, a February 
2006 VA psychiatry note reflects the Veteran's report that he 
feels more unmotivated to do things, and a January 2007 VA 
psychiatry attending note reflects the Veteran's report that 
he has little motivation.  Accordingly, disturbances of 
motivation and mood have been demonstrated.  

With regard to work relationships, the Veteran was employed 
for thirty years with the same company before retiring.  In a 
September 2004 VA primary provider note, the Veteran reported 
being irritable with a co-worker.  In the above-mentioned 
March 2005 VA psychotherapy group report, the Veteran 
addressed ongoing problems that he was having with a work 
colleague whom ". . . he finds intolerable."  See a March 
2005 VA psychotherapy group report.  

With respect to social relationships, the Board observes that 
the Veteran has been married to his wife for over thirty 
years and that he has a strong relationship with both of his 
grown sons.  The Veteran's avoidance symptoms are well-
documented.  An April 2005 discharge summary from the Topeka 
VAMC notes the Veteran's avoidance behavior and social 
isolation difficulty.  A September 2007 mental health 
physician note reflects that the Veteran wants to maintain 
his isolation by ". . . throwing up his wall to keep others 
away."  

After a thorough review of the evidence, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include flattened affect, panic 
attacks, disturbances of motivation and mood and difficulty 
in establishing effective work and social relationships.  

The Board additionally observes that the GAF scores assigned 
have consistently been in the 45-55 range, indicative of 
moderate to serious symptoms, which is consistent with the 
assignment of a 50 percent disability rating.  [The Veteran 
was accorded a GAF score of 35 in connection with a February 
2005 Vet Center intake evaluation at the Topeka VAMC, but 
that low scare has never been replicated or even 
approximated.]

The Board has also considered the statements submitted by the 
Veteran's wife, A.A., and his niece, R.M.  The statements of 
A.A. and R.M. were not inconsistent with the schedular 
criteria of 50 percent disabling as discussed above.  In her 
statement, R.S. documented her husband's anger, paranoia, and 
social impairment.  R.M.'s statement also summarized the 
Veteran's anger, social isolation, and guilt.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that an increased rating of 50 
percent is warranted based on the Veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. §§ 3.102, 4.3 (2008). 

For the sake of completeness the Board will briefly discuss 
the criteria for the assignment of a 70 percent or 100 
percent disability rating.  

With respect to the criteria for 70 percent rating, a March 
2005 VA history and physical report reflects the Veteran's 
reports of a history of intermittent passive suicidal 
ideation, however without attempts, a current plan or a 
desire or intent to hurt himself.  An April 2008 VA mental 
triage note reveals that the Veteran made statements to his 
representative marked by suicidal ideation.  In particular, 
the Veteran stated that he planned to kill himself by 
shooting himself with a gun that he had in his car.  After 
talking with his representative, the Veteran's thoughts of 
self harm eventually subsided and the Veteran agreed to 
transport the gun from his care to his wife's care.  

There is no evidence of obsessional rituals which interfere 
with routine activities, illogical, obscure, or irrelevant 
speech, or near-continuous panic or depression affecting the 
ability to function independently, or impaired impulse 
control.  Further, the evidence does not show spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.

Accordingly, because all but one of the criteria for the 
assignment of a 70 percent disability rating for PTSD have 
not been met, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411. 

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating. 

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling 
effective from October 29, 2002, the date of his claim.  

The medical evidence of record prior to February 28, 2005 
reflects symptoms that more closely correspond to a 30 
percent disability rating; including depression, panic 
attacks and chronic sleep impairment.  However, the March 
2005 VA history and physical from the Topeka VAMC, alluded to 
above, noted a worsening of the Veteran's symptoms.  The 
Veteran was admitted for in-patient treatment at the Topeka 
VAMC on February 28, 2005, which is clearly indicative of a 
worsening of his psychiatric symptoms. 

Accordingly, the Board finds that the 50 percent disability 
rating should be assigned from February 28, 2005, as it was 
on that date that it was factually ascertainable that an 
increase in disability occurred.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet  App 111 (2008), there is a 
three- step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected scars is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers functional 
impairment and acreage.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does show that the Veteran has 
required hospitalizations for his PTSD on two occasions.  The 
Veteran's periods of hospitalization are not "frequent" as 
per Thun.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
As was alluded to above, the Veteran worked for a single 
employer for many years, and he evidently retired due to age 
rather than PTSD symptoms.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating is 
assigned for service-connected PTSD from February 25, 2005.  
To that extent, the appeal is allowed.   


ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


